Name: Council Regulation (EEC) No 3449/80 of 22 December 1980 laying down certain detailed rules for the implementation of the Agreement between the European Economic Community and the Socialist Republic of Romania on trade in industrial products and amending Annex III to Regulation (EEC) No 3286/80 on import arrangements in respect of State-trading countries
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 31 . 12 . 80 Official Journal of the European Communities No L 360 / 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 3449/80 of 22 December 1980 laying down certain detailed rules for the implementation of the Agreement between the European Economic Community and the Socialist Republic of Romania on trade in industrial products and amending Annex III to Regulation (EEC) No 3286/80 on import arrangements in respect of State-trading countries  Regulation (EEC) No 925 /79 , in the case of both products falling under that Regulation and those listed in Annex I to this Regulation and  Regulation (EEC ) No 3286/80 , in the case of other products . THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 113 thereof, Having regard to the proposal from the Commission, Whereas an Agreement between the European Economic Community and the Socialist Republic of Romania on trade in industrial products, hereinafter referred to as ' the Agreement', was signed on 28 July 1980 ; Whereas , for the purpose of implementing the import arrangements resulting from the Agreement and, in particular, of applying the safeguard clause provided for in Article 8 thereof, detailed rules should be laid down for the application of Council Regulation (EEC ) No 925/79 of 8 May 1979 on common rules for imports from State-trading countries (*) and Council Regulation (EEC) No 3286/80 of 4 December 1980 on import arrangements in respect of State- trading countries ( 2 ); Whereas detailed rules should be laid down for implementing import controls on products in respect of which the quantitative restrictions on importation into certain Member States will be suspended by virtue of the Protocol on the application of Article 4 of the Agreement, hereinafter referred to as the 'Protocol ', Article 2 1 . Where there are grounds for the application by the Community of safeguard measures as provided for in Article 8 of the Agreement in respect of products subject to Regulation (EEC ) No 925/79, these measures shall , subject to paragraph 2 , be adopted by the Council in accordance with the procedures laid down in that Regulation and, in particular, in Article 8 thereof, once the consultations with Romania provided for in Article 8 of the Agreement have been completed . 2 . Where the conditions laid down in Article 8 (6 ) of the Agreement are fulfilled , safeguard measures shall , where appropriate, be adopted by the Commission in accordance with the procedure laid down in Article 7 of Regulation (EEC ) No 925 /79 or by a Member State in accordance with the procedure laid down in Article 9 thereof. 3 . By way of derogation from the procedures laid down in Regulation (EEC) No 925/79 , consultations shall take place within the Committee set up under Article 12 of Regulation (EEC ) No 3286/80 . HAS ADOPTED THIS REGULATION : Article 1 Save as otherwise provided in this Regulation , imports from Romania into the Community shall be subject to : Article 3 1 . Where there are grounds for the application by the Community of safeguard measures as provided for in Article 8 of the Agreement in respect of products subject to Regulation (EEC ) No 3286/80 , these measures shall , subject to paragraph 2 be adopted by the Council or the ( ] ) O ) No L 131 , 29 . 5 . 1979 , p. 1 . ( 2 ) OJ No L 553 , 29 . 12 . 1980 , p. 1 . No L 360 / 2 Official Journal of the European Communities 31 . 12 . 80 remains subject to a quantitative restriction in a single Member State :  imports of that product into the Member State in question shall remain subject to Article 4 ( 1 ) (b ) of Regulation (EEC ) No 3286/80 and  Article 4 (2 ) of that same Regulation shall not apply to such product. Commission , as appropriate, in accordance with the procedures laid down in that Regulation and, in particular, in Articles 7, 8 and 9 thereof, once the consultations with Romania provided for in Article 8 of the Agreement have been completed . 2 . Where the conditions laid down in Article 8 (6 ) of the Agreement are fulfilled, safeguard measures shall be adopted by any Member State in accordance with the procedures laid down in Article 10 of the said Regulation . 3 . The time limit laid down in Article 9 (4) of Regulation (EEC) No 3286/80 shall run from the end of the consultations with Romania . Article 5 Annex III to Regulation (EEC) No 3286/80 shall be amended in respect of Romania as indicated in Annex II to this Regulation . Article 6 Where the Community is required under Article 3 (3 ) or Article 5 (2 ) of the Agreement to communicate or to notify information to Romania, such communication or notification shall be effected by the Commission . The Commission shall consult Romania in the cases laid down in the Agreement. Article 4 1 . Each Member State concerned may issue import authorizations or documents in respect of products listed in Annex I to the Protocol for amounts exceeding those stipulated for each product in Annex II to the Protocol , up to an annual limit of 25 % of the amount concerned . The creation of import possibilities for amounts in excess of these limits shall , within the meaning of Article 7 of Regulation (EEC) No 3286/80 , constitute a change in the import arrangements . 2 . However , the Member State concerned may exceed by any amount the limits laid down in Annex II to the Protocol in the case of products quantitative import restrictions for which have been abolished in the other Member-States . 3 . Where the Member State concerned intends to invoke paragraphs 1 and 2 , it shall give advance notice of this to the Commission , which shall consult the competent Romanian authorities . 4 . Where, following the suspension of quantitative import restrictions laid down in the Protocol , a product Article 7 Issues relating to the administration of the Agreement shall be dealt with in the Committee set up under Article 12 of Regulation (EEC) No 3286/80 for each product. Article 8 This Regulation shall enter into force on 1 January 1981 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 22 December 1980 . For the Council The President J. SANTER 31 . 12 . 80 Official Journal of the European Communities No L 360 / 3 ANNEX I Products also subject to Regulation ( EEC) No 925 /79 C t T heading No NIMEXE . code ( I 979 ) C ( T heading No NIMEXE code ( 1979 ) 28.47-43 29.03 ex 99 (') 29.02-25 29.04-14 , 18 29.14-12 29.35-88 89 91 93 94 96 97 25.31 27.12 A 27.14 B 28.01 C 28.47 B ex II 29.01 A I D ex VI 29.02 A II a ) ex 2 29.03 29.04 A III a ) ex b ) 29.06 A I 29.11 A I 29.14 A ex I 29.22 A II , III ; B I , II ; C I , II ; D II , IV, V, VI , VII ; E I , II 29.23 A II ; D IV, V ; E 29.30 29.35 ex Q 30.03 A I , II a ) 30.04 32.07 A I , V b ), VI 38.11 D 38.19 A B H IJ I. M N O ex U ex 40.12 42.02 ex B 44.23 B I 46.02 ex B : 68.16 ex B 70.12 B 70.14 A ex 71.16 76.01 B 78.02 78.03 78.04 78.05 78.06 85.01 B ( 3 ) C ( 3 ) 90.05 90.08 ex 92.05 97.02 97.06 C ex 98.15 38.19-66 72 84 86 88 42.02  21 31 41 51 ex 81 ( 2 ) 46.02-10 68.16-20 92.05-10 98.15-20 30 (') Butylxylene used in the manufacture of musk, xylene and divinylbenzene. (-  ) Other containers of leather . or of composition leather , with the exception of spectacle cases . ( 3 ) Article 115 of the Act of Accession of Greece . No L 360 / 4 Official Journal of the European Communities 31 . 12 . 80 ANNEX II Amendment of Annex III to Regulation (EEC) No 3286/80 in respect of Romania 1 . The following tariff headings shall be deleted : CCT heading No NIMEXE code ( 1^80 ( IT heading No NIMEXE code 1 1 -SO ) 25.31 28.47 B ex II 29.01 A I D ex VII (!) 29.02 A II a ) 2 29.03 29.04 A III a ) ex b ) 29.06 A I 29.11 A I 29.14 A ex I 29.22 A II , III ; B I , II ; C I , II ; D II , IV, V, VI , VII ; E I , II 29.23 A II ; D IV , V ; E 29.30 29.35 ex Q 30.03 A I , II a ) 28.47-43 29.01 ex 99 ( 2 ) 29.02-25 2 '  '. 04-14, 18 29.14-12 29.35-88 89 91 93 94 96 97 32.07 A I , V b), VI 38.19 A B H IJ L M N O ex U 42.02 ex B 68.16 ex B . 70.12 B ex 71.16 78.02 78.03 78.04 78.05 78.06 ex 92.05 ex 98.15 38.19-66 72 84 86 88 42.02-21 31 41 51 ex 81 ( 3 ) 68.16-20 71.16-21 51 92.05-10 98.15-20 30 (') Heading 29.01 D ex VII corresponds to heading 29.01 D ex VI of the 1979 CCT. ( 2 ) Butylxylene used in the manufacture of musk , xylene and divinylbenzene. ( a) Other containers of leather or of composition leather , with the exception of spectacle cases . 31 . 12 . 80 Official Journal of the European Communities No L 360 / 5 2 . The indications referring to the following tariff headings shall be amended as shown below : Position i den fÃ ¦lles toldtarif Nr. des Gemeinsamen Zolltarifs ' Ã Ã »Ã ¬Ã Ã · Ã Ã ¿Ã Ã ºÃ ¿Ã ¹Ã ½Ã ¿Ã  Ã ´Ã ±Ã Ã ¼Ã ¿Ã »Ã ¿Ã ³Ã ¯Ã ¿Ã CCT heading No NumÃ ©ro du tarif douanier commun Numero della tariffa doganale comune Nr. van het gemeenschappelijk douanetarief NIMEXE 1980 BNL DK D F IRL 1 GB GR 27.07 B ex II 28.17 A 28.38 A IV 28.46 ex B 29.02 A I II a) ex 1 b) 29.13 A ex I 29.15 A III C I ex III ex - 29.27 32.05 A ex 44.18 48.01 C 64.02 ex A 70.04 70.05 70.06 70.07 73.02 ex C E ex 1 ex G ex 73.20 76.01 A 76.02 76.03 76.04 76.06 ex 76.12 27.07-39 28.17-11 28.17-15 28.38^47 28.46  90 (2) 29.02-10 29.02 ex 21 29.13-11 29.15 ex 65 29.15-71 29.27  10: 44.18-11 44.18-19 64.02-35 51 70.05-10 41 50 Ã 61 /63 ( 4 ) 65/69 ( 4 ) 73.02-30 51 83 73.20-30 76.12-10 90 + + f H + + + + + + + + + + + + - ( 7 &gt; + + + + + + ' 6 ) Ã  ) n i 1 ) + H - H 0 ) Ã  ) ( 1 ) ( 1 ) H (') ( ] ) C ) +- (*T (') H  + + n H i 1 ) ( 1 ) i 1 ) n n n + + + + H n n f 1 ) + ( ] ) i 1 ) t 1 ) n Ã ® n n (') Imports of this product are subject to the Protocol . ( 2 ) this heading corresponds to heading 28.46 91 of the 1979 NIMEXE. ( 3 ) This heading corresponds to heading 70.05  49 of the 1979 NIMEXE. ( 4) These headings correspond to headings 70.05 91 and 95 of the 1979 NIMEXE. (s ) RPC, COR, VN , MO. ( 6 ) Quantitative restrictions shall be suspended for the lifetime of the Agreement . ( 7 ) Ferro-silicon containing more than 80 % of silicon . No L 360 / 6 31 . 12 . 80Official Journal of the European Communities Position i den fÃ ¦lles toldtarif Nr. des Gemeinsamen Zolltarifs Ã Ã »Ã ¬Ã Ã · Ã Ã ¿Ã Ã ºÃ ¿Ã ¹Ã ½Ã ¿Ã  Ã ´Ã ±Ã Ã ¼Ã ¿Ã »Ã ¿Ã ³Ã ¯Ã ¿Ã CCÃ ¤ heading No NumÃ ©ro du tarif douanier commun Numero della tariffa doganale comune Nr. van het gemeenschappelijk douanetarief NIMEXE 1980 BNL DK D F IRL I GB GR 84.06 C I II 85.15 A ex III 87.01 87.04 ex A ex B 87.05 87.06 A ex B 94.04 ex A ex B 84.06-20 22 24 26 28 29 30 31 33 34 35 38 40 41 43 45 47 49 51 59 65 68 72 74 75 76 79 81 82 83 84 85 86 87 88 89 90 91 85.15-19 (4) 87.04-29 87.04-99 87.05-11 87.05-19 87.05-91 87.05-99 87.06-11 94.04-11 94.04-19 94.04-30 + + + + ( 5 ) ( 5 ) ( 5 ) ( s ) ( 5 ) ( 5 ) ( 5 ) ( 5 ) ( 5 ) ( 2 ) ( 2 ) ( 2 ) - H ( 2 ) - i 1 ) ( 2 ) -n (2 ) -H (2 ) -( x ) ( 2 ) - D ( 2 ) --H (2 ) - n ( 2 ) -Ã · (2) -n ( 2 ) - H (2 ) -i 1 ) ( 2 ) - H ( 2 ) - H (2 ) - 0 ) ( 2 ) -i 1 ) ( 2 ) -i 1 ) ( 2 ) -n (2 ) -n (2 ) -n (2) -i 1 ) ( 2 ) -Ã H -n (2) -H (2 ) - ( a ) ( 2 ) -H ( 2 ) -i 1 ) ( 2 ) - n ( 2 ) -i 1 ) ( 2 )  -H f) -i 1 ) ( 2 ) -i 1 ) ( 2 ) _ ( 1 ) ( 2 ) - i 1 ) ( 2 ) -i 1 ) ( 2 ) -i 1 ) ( 2 ) - i 1 ) ( 2 ) - H (2 ) . ( 2 ) -( J ) ( 2 ) -H (2 ) + - H (2) + -H ( 2 ) -n n -i 1 ) ( 2 ) + ( 3 ) - ( 3) - ( 3 ) - ( 3 ) - ( 3 ) - ( 3 ) - ( 3 ) + ( 3 ) -( 3 ) - ( 3 ) + ( 3 ) - ( 3 ) + ( 3 ) - ( 3 ) + ' 3 ) (') ex: for tractors . ( : ) Imports of this product arc subject to the Protocol . (  ') Article 1 15 of the Act of Accession of Greece . ( 4 ) This heading corresponds to heading 85.15 24 of the 1979 NIMEXE.. ( s ) Protocol 7 of the Greek Accession Treaty .